Winch, J.; Henry, J., and Marvin, J.,
concur.
Plaintiff in error was convicted of employing a girl under eighteen years of age and permitting her to work more than eight hours in one day, in the factory of which he was superintendent, contrary to the provisions of the act of February 28, 1908 (99 O. L.; 30).
Tn this court it is claimed that the provision of the law referred to, under which plaintiff in error was convicted, is unconstitutional.
AVe find nothing upon which to base this claim. The state has plenary power to legislate regarding minors, as wards of *308the -state; they have only such right to contract as the state awards them.
That the provision of the law referred to is a reasonable exercise of the police power of the state is apparent, if it be viewed in its bearing upon the health of immature girls who are to be the future mothers of our citizens. The judgment of the Legislature in this matter is not to be set aside by the courts.
Judgment affirmed.